Citation Nr: 1439656	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for melanoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was brought before the Board in September 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  There having been substantial compliance with the prior remand, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran served within the Republic of Vietnam during the Vietnam Era; exposure to herbicides, including Agent Orange, is presumed.

2. Skin cancers, including melanoma, are not included among those diseases presumed due to herbicide exposure.

3. Melanoma was not manifest in active service; any current melanoma, or residuals thereof, is not otherwise etiologically related to such service, to include herbicide and/or sun exposure.


CONCLUSION OF LAW

The criteria for service connection for melanoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a notice letters provided to the Veteran in October and December 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all required notice has been furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination for his claimed melanoma.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provides an adequate basis for the etiological opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

Analysis

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although malignant tumors are listed as a chronic disease under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology would apply, the Veteran does not assert, and the record does not reflect melanoma as a chronic disease in service nor continuous symptoms of such since service.

The Veteran claims entitlement to service connection for melanoma as directly related to active service.  Specifically, he claims that this disability is due to in-service exposure to herbicides or, in the alternative, to exposure to the sun during his service.  Initially, the Board observes the Veteran served within the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6) (2013).  However, as melanoma, or any other skin cancer, is not listed as a disease presumed due to herbicides exposure, service connection is not warranted on a presumptive basis.  See 38 C.F.R. § 3.309(e) (2013).  

Even though service connection is not warranted to a presumptive basis, the Board must consider whether service connection is warranted on any other basis, including direct causation due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established.)

Service treatment records are absent complaints of, or treatment for, melanoma in service.  Indeed, the Veteran does not assert he suffered from any related symptomatology during service.  Furthermore, the Veteran's skin was found to be normal upon clinical evaluation at separation from active service.  See November 1969 Report of Medical Examination.  Therefore, the Board finds that melanoma was not manifest in active service.  

Post-service records indicate the Veteran was diagnosed with a melanoma on his left lower back in approximately January 1996, which was excised and skin grafted in February 1996.  In 1999, he had a biopsy of a lesion of the left shoulder which showed a junctional melanocytic nevus approaching malignant melanoma, which was also excised.  The Board notes that there is an approximately 27 year gap between the Veteran's separation from active service and the first manifestation of melanoma.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In support of his claim, the Veteran has submitted two medical statements.  The first, dated September 2009, notes that "[r]ecent research has shown there is an association between Agent Orange exposure and melanoma."  The physician referred to an April 2005 article in the Journal of Occupational and Environmental Medicine, which concluded that nonoccupational exposures to herbicides "may contribute" to cancer risk in Vietnam veterans.  In addition, an October 2009 medical statement requested a review of the Veteran's melanoma history, referring to studies by the Air Force showing an increased incidence of melanoma in military personnel exposed to Agent Orange while serving in Vietnam.

In light of these two medical statements, the Veteran was provided a VA examination in April 2013.  Following a review of the claims file, including the statements and articles submitted on the Veteran's behalf, as well as a physical examination of the Veteran and review of pertinent medical literature, the VA examiner opined that it is less likely than not that the Veteran's melanoma is etiologically related to in-service exposure to herbicides.  In this regard, the VA examiner acknowledged that studies have shown a trend toward an increase in melanoma among veterans exposed to herbicides, but noted that such an increase is not statistically significant.  Further, the examiner found that, even though sun exposure is known to be associated with melanoma, it would be impossible to render an opinion as to whether the Veteran's melanoma is etiologically related to 5-6 hours of daily sun exposure experienced by the Veteran during active service.

The Board places greater probative weight on the opinion provided by the April 2013 VA examiner.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  In this regard, while the September and October 2009 private medical statements indicate there may be an association between the Veteran's melanoma and his exposure to herbicides in service, the Board finds these statements are not of sufficient probative weight to warrant the benefit sought.  In this regard, the speculative phrases utilized by the private physicians in offering these opinions are insufficient on which to base an award of benefits.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1995).  Further, these opinions rely on medical studies which are subject to the same flaw, i.e., conclude that there "may be an association" between herbicide exposure and melanoma.  For these reasons, the Board affords the private medical opinions submitted by the Veteran little probative value.  There remains no competent, probative, medical opinion of record establishing that the Veteran's melanoma is etiologically due to his active service, to include herbicide and/or sun exposure.  

The Board acknowledges that the Veteran himself has claimed that he suffers from melanoma, or residuals thereof, as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., skin lesions; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

For the reasons discussed above, the Board concludes that the preponderance of the evidence is against the Veteran claim of service connection for melanoma, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).





ORDER

Service connection for melanoma is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


